808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard A. PAULINE, Jr., Defendant-Appellant.
No. 86-7255.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 30, 1986.Decided Dec. 9, 1986.

Before RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Richard A. Pauline, Jr., appellant pro se.
Susan Lynn Watt, Office of the United States Attorney, for appellee.
PER CURIAM:


1
Richard Pauline, a federal inmate, appeals the denial of his motion brought under 28 U.S.C. Sec. 2255.  Pauline argued below that his sentences for drug-related offenses should be reduced because of the disparity in the sentences of his co-conspirators who were at least arguably more culpable than he.  The district court denied Pauline's motion, finding that "there [was] no allegation that the sentence given exceeded the statutory limitations or was in any other respect illegal."


2
A federal district court judge has broad discretion in sentencing, and sentences imposed which are within statutory limits generally are not subject to appellate review.   United States v. Schocket, 753 F.2d 336, 341 (4th Cir.1985).  Only if the district judge grossly abused his discretion or relied on impermissible factors such as sex or race would a sentence within statutory limits be disturbed.   Schocket, supra at 341;  United States v. Rosenthal, 673 F.2d 722, 723 (4th Cir.1982).


3
Pauline's only allegation is that his sentence is not in line with sentences imposed on co-conspirators.  Facial disparity between sentences is hardly a sufficient ground for finding a gross abuse of discretion.


4
Accordingly, we find that the district court correctly denied Pauline's Sec. 2255 motion.  As the dispositive issues recently have been decided authoritatively, we deny leave to proceed in forma pauperis, dispense with oral argument, and dismiss the appeal.


5
DISMISSED.